                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


           KIMBERLY D. SIPLE,

                 Plaintiff,                          Case No. 17-cv-13477

                     v.                         UNITED STATES DISTRICT COURT
                                                           JUDGE
   COMMISSIONER OF SOCIAL SECURITY                   GERSHWIN A. DRAIN
          ADMINISTRATION,
                                              UNITED STATES MAGISTRATE JUDGE
                Defendant.                           ANTHONY P. PATTI

_____________________________/

       ORDER ACCEPTING AND ADOPTING REPORT AND
   RECOMMENDATION [#14] DENYING PLAINTIFF’S MOTION FOR
    SUMMARY JUDGMENT [#10] AND GRANTING DEFENDANT’S
          MOTION FOR SUMMARY JUDGMENT [#13]

                                 I. INTRODUCTION

      This matter is before the Court on Plaintiff’s appeal of the social security

commissioner’s decision to deny her social security disability benefits. Plaintiff

filed an application for social security disability benefits on October 28, 2014, and

her initial application was denied. Dkt. No. 10, pg. 6 (Pg. ID 540). Plaintiff then

requested an administrate hearing. Id. The administrative law judge (ALJ) denied

her application on September 14, 2016. Id. at pg. 7 (Pg. ID 541). The ALJ found

that Plaintiff’s impairments, while severe, do not meet or medically equal the

severity of one of the listed impairments under the statute. Dkt. No. 7-2, pg. 55

                                          1
(Pg. ID 87). Further, the ALJ determined that Plaintiff has the residual functional

capacity (“RFC”) to perform sedentary work that includes the option to alternate

between sitting and standing every 15–30 minutes and only requires occasional

decision making. Id. at pg. 58 (Pg. ID 90). Plaintiff requested review of the ALJ

decision by the Appeals Council; the Appeals Council denied the request for

review. Dkt. No. 7-2, pg. 2 (Pg. ID 34).

      Plaintiff filed an action in this Court on October 25, 2017. Dkt. No. 1. On

April 19, 2018 Plaintiff filed her Motion for Summary Judgment. Dkt. No. 10.

Defendant filed a Motion for Summary Judgment on June 20, 2018. Dkt. No. 13.

Magistrate Judge Anthony P. Patti issued a Report and Recommendation (“R&R”)

on February 1, 2019, recommending that this Court grant Defendant’s Motion for

Summary Judgment and deny Plaintiff’s Motion. Dkt. No. 14. Plaintiff filed an

objection to the R&R on February 15, 2019. Dkt. No. 15. Defendant replied to the

objection on February 27, 2019. Dkt. No. 16.

                                   II. ANALYSIS

      This Court employs “a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636 (b)(1)(C). This Court “may accept, reject or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” Id. However,

when objections are “merely perfunctory responses . . . rehashing . . . the same


                                           2
arguments set forth in the original petition, reviewing courts should review [a Report

and Recommendation] for clear error.” Ramirez v. United States, 898 F. Supp. 2d

659, 663 (S.D.N.Y. 2012). In addition, “general objection[s] to the entirety of the

magistrate’s report has the same effects as would a failure to object.” Howard v.

Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

Objection One

      Plaintiff’s first objection asserts that the Magistrate Judge erred when he

concluded that the ALJ properly discounted the opinion of Dr. Arielle Stone. Dkt.

No. 15, pg. 3 (Pg. ID 604). The Court notes that this objection is almost verbatim to

one of the arguments that Plaintiff asserted in her Motion for Summary Judgment.

Compare Dkt. No. 15, pg. 3 (Pg. ID 604) with Dkt. No. 10, pg. 11 (Pg. ID 545). This

Court will therefore review the Magistrate Judge’s R&R for clear error.

      Magistrate Judge Patti concluded that Dr. Stone was not Plaintiff’s treating

psychiatrist. See Dkt. No. 14, pg. 9 (Pg. ID 586). He noted that the record only

contained notes from one encounter that Dr. Stone had with the Plaintiff. Id. He also

found that Plaintiff did not provide any record evidence that established Dr. Stone

had a treating relationship with Plaintiff. Id. The magistrate ultimately concluded

that Plaintiff failed to satisfy her burden to present evidence that Dr. Stone was a

treating physician. Id. Nonetheless, the magistrate noted that the ALJ did consider

Dr. Stone’s assessment of Plaintiff. Id. at pg. 10 (Pg. ID 587). The ALJ afforded Dr.


                                          3
Stone’s opinions “great weight” to the extent that they were consistent with the

record. Id.; Dkt. No. 7-2, pg. 61 (Pg. ID 93). The magistrate found that Dr. Stone’s

“check-box” opinion, which was not accompanied by clinical notes, should not be

afforded much weight. Dkt. No. 14, pg. 11 (Pg. ID 588); Dkt. No. 7-7, pg. 139–42

(Pg. ID 465–68). Lastly, the magistrate noted that the ALJ did account for Plaintiff’s

mental health by limiting her to work with no more than occasional decision making

and changes in the work place. Dkt. No. 14, pg. 13 (Pg. ID 590).

      The Court finds that the magistrate did not clearly err in his finding that the

ALJ afforded Dr. Stone’s opinion the appropriate weight. Plaintiff failed to

demonstrate that Dr. Stone was a treating physician. Further, Plaintiff’s primary

argument concerns the ALJ’s failure to afford great weight to Dr. Stone’s check-box

diagnoses. Dkt. No. 15, pg. 4 (Pg. ID 605). These diagnoses contain no

accompanying notes. As the magistrate noted, check-box opinions without further

explanations are weak medical evidence. Hernandez v. Comm’r of Soc. Sec., 644 F.

App’x 468, 475 (6th Cir. 2016); Jackson v. Comm’r of Soc. Sec., No. 1:16-CV-

14404, 2017 WL 4699721, at *7 (E.D. Mich. Oct. 19, 2017) (Morris, M.J.). For these

reasons, the Court will overrule Plaintiff’s first objection.

Objection Two

      Plaintiff’s second objection asserts that the Magistrate Judge erred in

determining that the ALJ’s decision was supported by substantial evidence. Dkt. No.


                                           4
15, pg. 4 (Pg. ID 605). More specifically, Plaintiff argues that the ALJ incorrectly

determined that she was capable of performing a wide range of sedentary work. Id.

at pg. 5 (Pg. ID 606).

        As noted above, “general objection[s] to the entirety of the magistrate’s report

has the same effects as would a failure to object.” Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Accordingly, this Court will

overrule Plaintiff’s second objection to the extent that it opposes the entirety of the

magistrate’s decision that substantial evidence supports the ALJ’s conclusions.

        Plaintiff also objects to the ALJ’s finding that she is capable of performing

sedentary work. Dkt. No. 15, pg. 5 (Pg. ID 606). Plaintiff states that the ALJ

“severely over-estimated” her ability to work and the magistrate incorrectly affirmed

this conclusion. Id. at pg. 6 (Pg. ID 607). Plaintiff failed to raise this specific

objection in her Motion for Summary Judgment. Plaintiff’s Motion for Summary

Judgment objected to the ALJ’s conclusion that she can perform light work. Dkt.

No. 10, pg. 15 (Pg. ID 549). As noted by the magistrate, however, the ALJ found

that she could perform sedentary work with restrictions. Dkt. No. 14, pg. 20 (Pg. ID

597).

        Nonetheless, Plaintiff’s objection argues that the magistrate erred in

concluding that the ALJ was correct in his conclusions about the type of work

Plaintiff is able to perform. Plaintiff, therefore, restates similar arguments to what


                                            5
she asserted in her Motion for Summary Judgment. This Court will therefore review

the R&R for clear error.

       Magistrate Judge Patti noted that Plaintiff’s imaging and lab data did not

establish that she suffers from illness that renders her incapable of working. Dkt. No.

14, pg. 21 (Pg. ID 598). Further, the magistrate notes that he was unable to find

objective evidence that Plaintiff suffers from any extreme limitations, such as the

inability to push, pull or lift. Id. at pg. 16 (Pg. ID 550).

       The Court finds that Magistrate Judge Patti’s findings were not clearly

erroneous and the record evidence does not support Plaintiff’s objection. For these

reasons, the Court will overrule Plaintiff’s second objection.

                                    III. CONCLUSION

       Upon review of the parties’ briefing and the Magistrate Judge’s Report and

Recommendation, the Court concludes that the Magistrate Judge reached the correct

conclusion. Accordingly, Plaintiff’s objection [#15] is OVERRULED. The Court

hereby ACCEPTS AND ADOPTS Magistrate Judge Anthony Patti’s February 1,

2019 Report and Recommendation DENYING Plaintiff’s Motion for Summary

Judgment and GRANTING summary judgment in favor of Defendant.


SO ORDERED.




                                             6
Dated:    March 22, 2019
                                          s/Gershwin A. Drain
                                          HON. GERSHWIN A. DRAIN
                                          United States District Court Judge




                       CERTIFICATE OF SERVICE

         Copies of this Order were served upon attorneys of record on
             March 22, 2019, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                      7
